The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following questions: 1. Is the Oklahoma Board of Private Schools required by law to secure and keep the student records of a private school which has ceased doing business? 2. If so, how long is the Board required to maintain the records ? The Oklahoma Board of Private Schools is created and controlled by 70 O.S. 21-101 [70-21-101], et seq. (1971), as amended. The Board is required to promulgate rules and regulations establishing minimum standards of the operation of private schools. 70 O.S. 21-107 [70-21-107] (1971). None of the controlling statutes require the board to secure and preserve student records of defunct private schools.  Pursuant to its statutory mandate, the Board has promulgated rules and regulations. Regulation II-M permits issuance of a license to a private school upon a finding of among other things that "the institution maintains a written record of previous education and training of the student, . . ." and "adequate records are kept to show progress or grades of the students . . ." Regulation II-M(d) and (f). A license may be revoked for failure to comply with the regulations. Regulation II-N (1) . None of the rules and regulations of the Board impose upon the Board an obligation to acquire and preserve the student records of a defunct private school.  As a voluntary service to the students of private schools, the Board has for years secured the educational and student records of failing private schools storing those records for future reference by students of those schools. While this practice and the consequent expense is a commendable public service of the Board, there is nothing in the Oklahoma law or the rules and regulations of the board requiring the practice.  It is, therefore, the official opinion of the Attorney General that the Oklahoma Board of Private Schools is not required by law or administrative regulation promulgated by the Board to secure from failing private schools their student records so that they may be preserved. Provision of such a public service is purely discretionary with the Board. Any records stored and maintained need be kept only so long as the board in its discretion chooses to preserve those records.  (JOHN F. PERCIVAL) (ksg)